

115 HR 7354 IH: Small Business Lending Fairness Act
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7354IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Ms. Velázquez (for herself, Mr. Marshall, Mr. Schneider, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act to prohibit certain unfair credit practices, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Small Business Lending Fairness Act. 2.Credit transactions (a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following:
				
					140B.Unfair credit practices
 (a)In generalIn connection with the extension of credit in or affecting commerce, as defined in section 4 of the Federal Trade Commission Act (15 U.S.C. 44), no creditor may directly or indirectly take or receive from a borrower an obligation that constitutes or contains a cognovit or confession of judgment (for purposes other than executory process in the State of Louisiana), warrant of attorney, or other waiver of the right to notice and the opportunity to be heard in the event of suit or process thereon..
 (b)Technical and conforming amendmentSection 135 of the Truth in Lending Act (15 U.S.C. 1645) is amended by striking and 134 and inserting 134, and 140B. 